AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00028-LGW-BWC Document 19 Filed 05/13/21 Page 1 of 2

In the United States District Court
For the Southern District of Georgia
Brunswick Division

KEWARN JAMES, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-28
*
Vv. *
*
DR. FNU KIDDER; DR. FNU *
GUNDERSON; and FNU DUCTKA, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 15. Plaintiff did not file Objections
to this Report and Recommendation. In fact, the Clerk of Court
mailed a copy of this Report and Recommendation and a copy of
the service Order to Plaintiff at his last known address.
However, that mailing was returned to the Court as undeliverable
with the notations, “Return to Sender, Transferred.” Dkt. No.
17 at 1.

The Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court DISMISSES
Plaintiff£’s claims against Defendants Kidder and Gunderson.

Plaintiff's claims against Defendant Ductka ordinarily would

 
AQ 72A
(Rev. 8/82)

 

Case 2:20-cv-00028-LGW-BWC Document 19 Filed 05/13/21 Page 2 of 2

remain pending. Dkt. No. 15. However, as explained below, the
Court must dismiss these claims, without prejudice.

The Magistrate Judge ordered Plaintiff to show cause why
his case should not be dismissed based on his failure to update
his address, as required. Dkt. No. 18. The Magistrate Judge
forewarned Plaintiff his failure to show cause would result in
the recommended dismissal of his cause of action. Id. at 2.
However, the Magistrate Judge informed Plaintiff he must file a
response within 14 days of the April 14, 2021 Order. Id. atl.
That time has elapsed with no response from Plaintiff. Thus, it
is unnecessary for the Magistrate Judge to issue a Report
recommending the dismissal of Plaintiff’s remaining claim. The
Court DISMISSES without prejudice Plaintiff’s claim against
Defendant Duckta, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES

SO ORDERED, this

pas 2021.
sy

HON) LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUT DISTRICT OF GEORGIA

 

 

 

 
